CORRECTED NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. The claims are still deemed allowable for the reasons set forth in the Notice of Allowability mailed on 2/16/2022, the entire contents of which are incorporated herein by reference, and which are repeated below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 3 contains a clear typographical error in which “&” should be “%”. 
The application has been amended as follows: 
Claim 3, line 2, replace the “&” with --%--. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-8 is the recitation of a polyamide foam composition comprising a polyamide resin and a composite chain extender including an epoxy chain extender and a maleic anhydride grafted polyethylene (MAPP) wax. The primary reason for allowance of claims 9-15 is the recitation in claim 9 of a method comprising feeding a polyamide resin and a maleic anhydride grafted polypropylene (MAPP) wax into an extruder at a first location and feeding an epoxy chain extender into the extruder at a second location downstream from the first location to form a compound polyamide. 
The closest prior art references are the following: (1) Nakagawa et al. (US 2016/0032068); (2) Kriha et al. (US 2011/0294910); (3) Smith et al. (US 2017/0253710); (4) Holmes et al. (US 2017/0259474).
Nakagawa et al. teach a polyamide resin composition for a foam molded body, comprising a polyamide resin (abstract) and a fibrous reinforcing material which is treated with an epoxy compound (¶48) or a brominated epoxy resin flame retardant (¶62). The composition may further include a mold-releasing agent such as a polyethylene wax (¶63).
Nakagawa fails to teach that the polyamide resin composition includes a composite chain extender including an epoxy chain extender and a maleic anhydride grafted polyethylene (MAPP) wax. Nakagawa et al. fails to disclose combining the polyamide resin with a maleic anhydride grafted polypropylene (MAPP) wax and then combining the formed mixture with an epoxy chain extender. 
Kriha et al. teach an expandable pelletized material for producing a moldable foam (abstract). The expandable pelletized material comprises a polyamide, a blowing agent, and optional further additives (see abstract). The pelletized material may further include compounds which increase molecular weight, which are chain extenders, including epoxy-functionalized compounds comprising maleic anhydride groups (see ¶108). 
Kriha et al. fail to disclose that the polyamide material comprises a maleic anhydride grafted polypropylene wax as required by the instant claims. 
Smith et al. teach molded components made using expanded polymer pellets, wherein the pellets comprising a polyamide and at least one blowing agent wherein the polyamide comprise a chain extender (abstract). Examples of chain extender include a polymeric material containing epoxy groups or styrene maleic anhydride (¶32). 
Smith et al. fail to disclose that the pellets and foam formed therefrom contain a maleic anhydride grafted polypropylene wax. 
Holmes et al. teach expanded polymer pellets producing from a composition comprising a polyamide, a blowing agent, and a chain extender (see abstract). The chain extender is at least one selected from a polymeric material containing epoxy groups, pyromellitic dianhydride, and styrene maleic anhydride, and combinations of one or more thereof. See ¶33. 
Holmes et al. fail to disclose that the pellets and foam formed therefrom contain a maleic anhydride grafted polypropylene wax. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766